Title: From Thomas Jefferson to André Limozin, 31 December 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Dec. 31. 1787.

In your favor of the 18th. instant you were so kind as to inform me that the American ship Juno, Capt. Jenkins, would sail from your port for New York about the 3d. of January. I avail myself therefore of that opportunity for the conveyance of dispatches to Mr. Jay, which are of great consequence. As it is improper they should go thro’ the post office, I send a servant with them express and take the liberty to direct him to put them into your hands, in hopes you will be so good as to get Capt. Jenkins to take charge of them and to deliver them carefully and immediately on his arrival at New York to Mr. Jay. The trunk directed to Colo. Hamilton is from his sister in law, Mrs. Church, who is here at present. It probably contains caps, or something of that kind. The smaller package in waxed cloth is said to contain Newspapers for Mr. Crevecoeur French Consul at New York. I have received your favor of the 28th. on the subject of Capt. Thomas, and will confer with Mr. Fraise whenever he will do me the honor to call on me, and I will afterwards write to you.—The Emperor has failed in an attempt to surprise Belgrade. This engages him in that war, and is one among several proofs that it will continue. If the alliance  should take place as expected between France, Spain, and the two Imperial courts, it would seem they might dictate the re-establishment of affairs in Holland without a disturbance of the peace in this quarter. I am with much esteem, Sir, your most obedient humble servant,

Th: Jefferson

